*520
By the Court,

Savage, Ch. J.
Had a judgment been entered against Williams, I am not prepared to say but the effect of the proceeding would have been such as is contended for by the counsel of Cox; but.judgment has not been entered, the party has proceeded no further than the entry of a default, and the court therefore, in the exercise of their discretion, may grant relief. The proceeding is novel, and the party under the advice of counsel was misled. We therefore grant the motion on payment of costs.